Citation Nr: 1419244	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  06-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $8,291.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1945 to July 1949.

This matter comes before the Board of Veterans' Appeals on appeal of a March 2005 decision by the Committee on Waivers and Compromises (Committee) located at a United States Department of Veterans Affairs (VA) Regional Office (RO).  The Committee denied the Veteran's request for a waiver of an overpayment of VA pension benefits.

In February 2005, the Veteran had a hearing at an RO before an RO Rating Board.  In December 2006, he had a Board videoconference before the undersigned Veterans Law Judge (VLJ).  Each of those hearings primarily addressed an issue other than the issue presently on appeal.  However, both of the hearings included discussion of the history of the Veteran's claims.  Transcripts of both of those hearings are associated with the Veteran's claims file.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The Board remanded the case, for additional development, in January 2007, May 2009, and April 2011.  For the reasons explained below, it is again necessary to REMAND this case to the RO for further development.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board regrets the delay associated with remanding this claim yet again.  Actions taken following the earlier remands, however, did not adequately fulfill the instructions in those remands.  As a result, the record lacks information that is relevant and significant to the issue on appeal.  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board must ensure compliance with Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The present issue is the Veteran's request for waiver of recovery of an overpayment of VA pension benefits.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of repayment of a debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The present remand is necessary to address unresolved questions regarding the validity of the debt.

The Veteran's claims for VA benefits have a long, interrelated, and sometimes complicated history.  The Board will summarize parts of the history, in an effort to clarify the present issue.

Service-connected disability is not significant to the present issue.  The Veteran's only disabilities for which service-connected has been established are scars on three fingers.  VA established service connection for those scars effective from the Veteran's separation from service in 1949, and assigned a 0 percent disability rating.

Most of the Veteran's VA benefits issues followed VA medical treatment in 2000.  In March 2000, he was admitted to a VA hospital with new onset of atrial fibrillation.  He received anticoagulation treatment.  He developed right groin pain and weakness that was found to be due to a large hematoma.  Additional treatment followed.  The Veteran had ongoing right lower extremity disability, described as right femoral neuropathy.

In a May 2000 rating decision, an RO established entitlement, effective in April 2000, to non-service-connected pension.  In July 2000, the RO informed the Veteran that the amount of pension paid to him was calculated taking into account his Social Security income.  The RO informed the Veteran that any change in his income must be reported promptly to the VA.

In November 2000, the Veteran submitted a claim for VA benefits under 38 U.S.C.A. § 1151.  He contended that events during VA treatment led to serious disability of his right leg.  Under 38 U.S.C.A. § 1151, VA provides, under certain circumstances, compensation as though a disability were service connected for disability attributable to some fault in VA medical treatment.

In a September 2001 rating decision, the RO granted, effective in November 2000, additional pension benefits based on housebound status.

In an October 2001 statement, the Veteran wrote that he was withdrawing his claim for benefits under 38 U.S.C.A. § 1151.

In December 2001, the Veteran submitted to VA a report of his income, including his Social Security benefits.

At some point between 2000 and 2002, the Veteran filed an administrative tort claim against VA, related to the VA medical treatment in 2000 and subsequent disability.

In a January 2003 letter, an RO informed the Veteran that the United States Social Security Administration (SSA) had informed VA of an increase in the Veteran's Social Security benefits effective December 1, 2002.  The RO indicated that the increase in his Social Security benefits resulted in a decrease in his VA pension benefits, and therefore would create an overpayment until the difference was resolved, and a debt owed by the Veteran to VA.

In a September 2003 letter, the RO informed the Veteran that the pension payment to which he was entitled was smaller effective January 1, 2003.  The RO stated  that, because of a change in the Veteran's Social Security benefits, VA had paid him too much in pension for a period.  The RO indicated that the overpayment created a debt, and that the Veteran had to repay it.  Later in September 2003, the RO informed the Veteran of a debt of $8.00.  The RO stated that VA would withhold the overpayment from a VA benefits payment to the Veteran, or the Veteran could directly repay the debt to VA.  The RO informed the Veteran of his right to dispute the debt and request a waiver of the repayment of the debt.

In 2004, the Veteran's tort claim against VA was resolved through a settlement in which VA was to pay the Veteran $100,000.00 in a lump sum.  One third of the settlement was to go the Veteran's attorney.

In a September 2004 letter, an RO noted that they had learned from a VA Office of Regional Counsel that the Veteran received a lump sum payment.  The RO indicated that the payment was included in the Veteran's 2004 income, and made him ineligible for pension for a year following receipt of the payment.  The RO stated that VA benefits paid to the Veteran before adjustments were made could create an overpayment and resulting debt.

In a December 2004 letter, VA informed the Veteran that, due to a change in the level of benefits to which he was entitled, he was paid $8,291.00 more than he was entitled to receive.  VA told the Veteran he could dispute the debt and request waiver of repayment of the debt.  VA also informed the Veteran that he could repay the debt in full or over time.

In December 2004, the Veteran wrote that he had understood or believed that he received VA benefits as if his disability were service connected, because of VA medical error, under 38 U.S.C.A. § 1151.  In February 2005, the Veteran requested a waiver of the overpayment of repayment of a debt.

In the February 2005 RO hearing, the Veteran indicated that, after the VA medical treatment and development of right leg disability in 2000, he filed a tort claim.  He reported that, later, while the tort claim was pending, he filed a claim under 38 U.S.C.A. § 1151.  He stated that, soon after he filed the 38 U.S.C.A. § 1151 claim, he received notice of the grant of pension with housebound benefits.  He indicated that he thought that the benefits granted were the full possible benefits, and that he therefore indicated that he was satisfied.  He reported that at the time he did not understand that there were differences between different VA benefits.

In March 2005, the Committee denied waiver of a debt of $8,291.00 in overpayment of pension, described as related to income that was not reported.  Later in March 2005, the Veteran submitted a notice of disagreement (NOD) with the Committee's decision.  In April 2005, the Veteran wrote further about the history of his benefits claims and confusion about the differences between types of benefits.

In a December 2005 rating decision, the RO granted, effective in December 2004, benefits under 38 U.S.C.A. § 1151 for right femoral neuropathy.  The Veteran appealed the effective date for the award of benefits under 38 U.S.C.A. § 1151.  In a January 2007 decision, the Board denied an earlier effective date.  In a June 2008 decision, the Court affirmed the January 2007 Board decision regarding the effective date.

The Veteran's December 2006 videoconference hearing before the undersigned VLJ primarily addressed the issue of an earlier effective date for VA benefits for right femoral neuropathy.  While describing the history of his claims, the Veteran mentioned having received notice of overpayment and requirement to repay debt.  He expressed past and present confusion about his claims and benefits and VA's actions.

In January 2007, the Board remanded the issue of a waiver of recovery of overpayment of pension benefits in the amount of $8,291.00.  The Board found that the RO had not issued a statement of the case (SOC) regarding the overpayment waiver question.  The Board instructed that an SOC on that question be issued.

In October 2008, the RO issued a SOC addressing waiver of recovery of overpayment of pension benefits.

In May 2009, the Veteran, through his representative, expressed questions as to how the amount of the claimed $8,291.00 debt was determined.  The Veteran stated that it was unclear whether the amount was calculated based on Social Security income, the tort claim settlement, or other considerations.

In May 2009, the Board again remanded the issue of waiver of recovery of overpayment of pension benefits.  The Board noted that it was unclear how the amount of $8,291.00 for the debt was determined.  The Board instructions on remand included obtaining information regarding the Veteran's tort claim lump sum settlement and asking the Veteran to complete a financial status statement.  The Board instructed the RO to prepare an audit that clearly showed the calculation of the amount of the overpayment, and to associate the Veteran's income verification match (IVM) information with his claims file.  The Board instructed that, following that development, the RO should adjudicate the issue as to whether the debt was proper.

In a December 2009 letter to the Veteran, the RO indicated that an audit showed that, for the period from February 1, 2001, through November 20, 2004, VA paid the Veteran $8,291.00 more than he was due.  The RO stated that VA records showed that the overpayment was repaid to VA in full as of June 25, 2008.  With the letter the RO enclosed what was described as the audit, which consisted of nine pages of financial figures.  The first page shows monthly amounts of $175.00 to $184.00 for several periods between February 1, 2001, and November 30, 2004.  The monthly amounts over the entire period add up to $8,291.00.  Five of the pages show transactions of $200.00 per month from May 2005 to June 2008, and a second transaction in June 2008 of $691.00.  Those transactions add up to $8,291.00.  On another page, a VA compensation and pension award dated in September 1993, handwritten notes appear to indicate that the Veteran received Social Security benefits of $792.00 per month from November 1, 2002, and $806.00 per month from January 1, 2003.  Another page, labelled a VA compensation and pension master record - audit writeout, appears to indicate that the Veteran had annual income rates of $8,940.00 effective May 1, 2000, $9,264.00 effective December 1, 2000, and $9,504.00 effective December 1, 2001.

In January 2010, the RO asked the Veteran to complete a financial status report and submit documentation regarding his tort claim lump sum settlement.

In a January 2010 email, a VA official stated that the Veteran's IVM file had been destroyed.

In September 2010, an attorney with a VA Office of Regional Counsel reported that in November 2004 the Veteran received a tort claim settlement of $100,000.00.  The attorney stated that the settlement was paid in a lump sum, and that it was not known what fees and costs the Veteran's attorney received out of the $100,000.00.

In April 2011, the Board again remanded the issue of waiver of recovery of overpayment of pension benefits.  The Board found that the information in the file left questions relevant to the calculation and validity of the debt.  Among other issues, the Board noted that in January 2003 VA informed the Veteran that the overpayment arose following an increase in Social Security benefits effective December 1, 2002; while the December 2009 audit indicated that VA paid the Veteran pension greater than the entitled amount beginning February 1, 2001.  In the 2011 remand, the Board instructed that the RO prepare an audit with clear explanations, including as to the period during which VA overpaid the Veteran, and as to whether VA considered Social Security benefits, the tort claim settlement, or both considered in calculating the overpayment amount.  The Board specifically indicated that if the period covered in the new audit began on February 1, 2001, the RO should explain why the audit began on that date.

Another audit was prepared.  The new audit, like the December 2009 audit, shows the same monthly amounts of $175.00 to $184.00 for several periods between February 1, 2001, and November 30, 2004.  The monthly amounts over the entire period add up to $8,291.00.  Next to each monthly amount, handwritten figures, ranging from $772.55 to $823.55, are entered.  Those figures are not labelled, identified, or otherwise explained.  Another handwritten notation on the page reads, "SS + 10,000 wages."  There is no explanation as to when any wages were received.

In an April 2013 letter, the RO informed the Veteran that an audit for the period February 1, 2001, to November 30, 2004, showed that overpayment of pension was due to income, including Social Security benefits, received in 2001.  The RO stated that the Veteran's income exceeded the limit for purposes of pension.  The RO stated that the tort award was not considered in calculating the overpayment.

The actions that followed the 2011 Board remand provided additional information, but did not fulfill the remand instructions.  Significantly, the added information does not clarify the discrepancy between the notice to the Veteran that VA overpaid him in pension because of a change in Social Security benefits beginning in December 2002, and the use in audits of figures from February 2001 forward in calculating an overpayment amount.  The assembled information, including information received since the 2011 remand, is insufficient to determine whether valid bases were used in calculating $8,291.00 as an amount by which VA overpaid the Veteran's pension.

This case has involved multiple interrelated claims, and has had a complicated and often confusing history.  The case has been advanced on the docket due to the Veteran's age.  The Board would very much prefer to resolve the overpayment question at this time; but the necessary information is not before the Board.  Therefore the Board will remand the case again for the relevant information.

The responses to previous remands have not contained clear communication and explanation of the pertinent information.  Therefore, rather than asking for an audit, in this remand the Board is providing very specific instructions, with the goal of obtaining the precise information that is needed.

The Veteran received pension from April 2000 through November 2004.  After that, he received benefits under 38 U.S.C.A. § 1151.  The RO is to compile information, for the period during which the Veteran received pension benefits, as to the maximum annual rates of pension in effect, the levels of the Veteran's Social Security benefits in effect, and the amount of any wage income the Veteran received.  Based on that information, the RO is to calculate, for each year during the period, the amount, if any, by which countable income exceeded the applicable maximum annual rate of pension.  Then the RO is to calculate the total overpayment of pension to the Veteran for the entire period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  For April 2000 through November 2004 (the period during which the Veteran received pension benefits):

A. Report each maximum annual rate of pension that was in effect.

B. Report each amount of the Veteran's monthly Social Security benefits that was in effect, and the effective date of each change in amount.  State the sources of the information.

C. Report the amount of any wage income the Veteran received during each year.  State the sources of the information.

D. Calculate, for each year during the period, the amount, if any, by which countable income exceeded the applicable maximum annual rate of pension.

E. Calculate the total overpayment of pension to the Veteran for the entire period.



	(CONTINUED ON NEXT PAGE)

2.  Thereafter, review the validity and amount of any indebtedness created by overpayment of pension benefits.  If it is found that a valid overpayment debt was created, readjudicate the claim for a waiver of overpayment of the debt.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



